The court takes this occasion to emphasize anew that champerty, maintenance, ambulance chasing and solicitation of business by attorneys are serious offenses against the public welfare, and that it is the duty of the court to take active steps to eradicate such evils. (Matter of Bar Assn., 222 App. Div. 580.) With this end in view, it.is deemed proper to issue timely warning that, in the discharge of its duty, increasingly severe penalties will be imposed, if necessary in proper cases in the future, to the end that these abuses shall be corrected. The attorney is censured, and his conduct disapproved. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.